Case 1:20-cv-02936-PKC-JO Document5 Filed 08/07/20 Page 1 of 6 PagelD #: 38

Franklin S. Montero, Esq.

Law Offices of Franklin S. Montero, LLC
EDNY-FM-2557

451 Clifton Avenue

Clifton, New Jersey 07011

Telephone: 973-777-8718

Fax: 973-777-1710
montero@fmonterolaw.com

Attorney for Defendant

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

G & G Closed Circuit Events, LLC
Plaintiff(s),
Civil Action No. 1:20-cv-2936-PKO-JO

vs.

David Morales, individually and d/b/a

Blue Agave; and Blue Agave Restaurant ANSWER TO COMPLAINT,

Bar Crop., an unknown business entity SEPARATE DEFENSES, AND

d/b/a Blue Agave CERTIFICATION OF SERVICE
Defendant(s),

 

Defendant David Morales, individually and d/b/a Blue Agave, with the address

of 7201 16 Avenue, Brooklyn, NY 11204 says:

JURISDICTION

1. Defendant neither admits nor denies this allegation in paragraph 1 of the
Complaint.

2. Defendant neither admits nor denies this allegation in paragraph 2 of the
Complaint.

3. Defendant neither admits nor denies this allegation in paragraph 3 of the

Complaint.
Case 1:20-cv-02936-PKC-JO Document5 Filed 08/07/20 Page 2 of 6 PagelD #: 39

VENUE AND INTRADISTRICT ASSIGNEMNT

4. Defendant neither admits nor denies this allegation in paragraph 4 of the
Complaint.
5. Defendant neither admits nor denies this allegation in paragraph 5 of the

Complaint.

THE PARTIES

6. Defendant neither admits nor denies this allegation in paragraph 6 of the
Complaint.

7. Defendant neither admits nor denies this allegation in paragraph 7 of the
Complaint.

8. Defendant neither admits nor denies this allegation in paragraph 8 of the
Complaint.

9. Defendant neither admits nor denies this allegation in paragraph 9 of the
Complaint.

10. Defendant neither admits nor denies this allegation in paragraph 10 of the
Complaint.

11. Defendant neither admits nor denies this allegation in paragraph 11 of the
Complaint.

12. Defendant denies this allegation in paragraph 12 of the Complaint.

13. Defendant denies this allegation in paragraph 13 of the Complaint.

14, Defendant denies this allegation in paragraph 14 of the Complaint.

15. Defendant denies this allegation in paragraph 15 of the Complaint.

16. Defendant denies this allegation in paragraph 16 of the Complaint.

17. Defendant denies this allegation in paragraph 17 of the Complaint.

FACTUAL BACKGROUND

 

18. Defendant repeats and realleges each and every forgoing allegation as if set forth

at length herein.
Case 1:20-cv-02936-PKC-JO Document5 Filed 08/07/20 Page 3 of 6 PagelD #: 40

19, Defendant neither
Complaint.

20. Defendant neither
Complaint.

21. Defendant neither

Complaint.

22. Defendant neither

Complaint.

23. Defendant neither

Complaint.

24. Defendant neither

Complaint.

25. Defendant neither

Complaint.

26.

admits

admits

admits

admits

admits

admits

admits

nor denies

nor denies

nor denies

nor denies

nor denies

nor denies

nor denies

this

this

this

this

this

this

this

allegation

allegation

allegation

allegation

allegation

allegation

allegation

in paragraph 19

in paragraph 20

in paragraph 21

in paragraph 22

in paragraph 23

in paragraph 24

in paragraph 25

Defendant denies this allegation in paragraph 26 of the Complaint.

27. Defendant denies this allegation in paragraph 27 of the Complaint.

28. Defendant neither admits nor denies this allegation in paragraph 28

Complaint.

COUNT I

(Violation of Title 47 U.S.C. Section 605)

of the

of the

of the

of the

of the

of the

of the

of the

29. Defendant repeats and realleges each and every forgoing allegation as if set forth

at length herein.

30. Defendant denies this allegation in paragraph 30 of the Complaint.

31. Defendant denies this allegation in paragraph 31 of the Complaint.

32. Defendant denies this allegation in paragraph 32 of the Complaint.

33. Defendant denies this allegation in paragraph 33 of the Complaint.
Case 1:20-cv-02936-PKC-JO Document5 Filed 08/07/20 Page 4 of 6 PagelD #: 41

34. Defendant neither admits nor denies this allegation in paragraph 34 of the
Complaint.
35. Defendant denies this allegation in paragraph 35 of the Complaint.
36. Defendant denies this allegation in paragraph 36 of the Complaint.
37. Defendant denies this allegation in paragraph 37 of the Complaint.
a. Defendant denies this allegation in paragraph 37(a) of the Complaint.
b. Defendant denies this allegation in paragraph 37(b) of the Complaint.
c. Defendant denies this allegation in paragraph 37(c) of the Complaint.

COUNT II

(Violation of Title 47 U.S.C. Section 553)

 

38. Defendant repeats and realleges each and every forgoing allegation as if set forth
at length herein.
39. Defendant neither admits nor denies this allegation in paragraph 39 of the
Complaint.
40. Defendant denies this allegation in paragraph 40 of the Complaint.
41. Defendant denies this allegation in paragraph 41 of the Complaint.
42. Defendant denies this allegation in paragraph 42 of the Complaint.
43. Defendant denies this allegation in paragraph 43 of the Complaint.
44, Defendant denies this allegation in paragraph 44 of the Complaint.
45. Defendant denies this allegation in paragraph 45 of the Complaint.
a. Defendant denies this allegation in paragraph 45(a) of the Complaint.
b. Defendant denies this allegation in paragraph 45(b) of the Complaint.
c. Defendant denies this allegation in paragraph 45(c) of the Complaint.
d. Defendant denies this allegation in paragraph 45(d) of the Complaint.
Case 1:20-cv-02936-PKC-JO Document5 Filed 08/07/20 Page 5 of 6 PagelD #: 42

SEPARATE DEFENSES

 

FIRST SEPARATE DEFENSE

Plaintiff has failed to state a claim upon which relief can be entered. Defendant
reserves his right to produce proofs until Plaintiff submits its initial proofs and carry its

burden of stating a claim and burden of production.

SECOND SEPARATE DEFENSE

Plaintiff lacks standing to bring this action. Defendant reserve his right to produce

proofs until Plaintiff submits its initial proofs and burden of stating a claim.

THIRD SEPARATE DEFENSE

Plaintiff's claim is barred by the Statute of Limitations. Defendant reserves his
right to produce proofs until Plaintiff submits its initial proofs and burden of stating a

claim.

FOURTH SEPARATE DEFENSE

 

Plaintiff's claim is barred by the Doctrine of Accord and Satisfaction.

FIFTH SEPARATE DEFENSE

 

Defendant did not execute the documents to some of the documents referenced in
the Plaintiff's Complaint. Defendants reserve his right to produce proofs until Plaintiff

submits its initial proofs and burden of stating a claim.

SIXTH SEPARATE DEFENSE

 

Plaintiff is guilty of unclean hands.
Case 1:20-cv-02936-PKC-JO Document5 Filed 08/07/20 Page 6 of 6 PagelD #: 43

DEMAND FOR TRIAL BY JURY

Defendants demand trial by jury as to all issues.

Respectfully submitted,

  

 

Dated: August 7, 2020 FranklirrS. Montero, Esq.

CERTIFICATION OF SERVICE
I HEREBY CERTIFY that on August, 7 2020, I transmitted a copy of the within

Answer to the Plaintiff through its Attorney Joseph P. Loughlin, 461 Broadway, PO Box
948, Monticello, NY 12701 via Priority Mail.

Respectfully submitted,

 

LAW OFFICE

   

xUF FRANKLIN S. MONTERO, LLC

 

Dated: August 7, 2020 Franklin Ss. Montero, Esq.
